DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2018, 09/28/2018, 12/21/2018, 06/28/2019, 10/05/2019, 10/26/2019, 06/30/2020, 09/04/2020, 10/29/2020, 02/09/2021, and 01/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The present application, 15953356, filed 04/13/2018 claims priority from provisional application 62486432, filed 04/17/2017. However, upon review, provisional application 62486432 does not contain support for the subject matter disclosed in the present application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A. reference 140 in Fig. 1
B. reference 805 and 825 in Fig. 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract is objected to because it contains speculative language such as “can compress” in line 1, and “can receive” in line 3. Further, the last three lines of the abstract refers to purported merits of the invention.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly references the figures. In this application, the following is inconsistent with the detailed description:
A. In paragraph [0085] line 2, “the data portion 203” should read “the data portion 210” instead.
B. In paragraph [00107] line 3, “operation 4706” should read “operation 706” instead.
Claim Objections
Claims 11 and 16-17 are objected to because of the following informalities: 
A. In claim 11 line 4, “truncated non-zero bytes” should read “the truncated non-zero bytes” instead.
.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A. compression unit first recited in claim 1
B. decompression unit first recited in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. compression unit (first recited in claim 1): See Figures 2A-2B reference 200 and Figure 4; paragraph [0067] “The compression unit 200 is implemented by the load/store unit 105C” in Fig. 1; paragraph [0086-0092] “FIG. 4 is a flow diagram showing a routine 400 that illustrates aspects of the operation of the DNN module 105 for compressing chunks of uncompressed activation data 202, according to one embodiment disclosed herein. It should be appreciated that the logical operations described herein with regard to FIG. 4, and the other FIGS., can be implemented (1) as a sequence of computer implemented acts or program modules running on a computing device”. 
B. decompression unit (first recited in claim 2): See Figures 5A-5B reference 500 and Figure 7; paragraphs [0086, 0093, 00105-00111] “It should be appreciated that the logical operations described herein with regard to FIG. 4, and the other FIGS., can be implemented (1) as a sequence of computer implemented acts or program modules running on a computing device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, based on the number of non-zero bytes in the uncompressed chunk of data, a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits”. The metes and bounds of the claim are indefinite because it is unclear what are the ranges of the number of non-zero bytes with respect to the number of bits in the data portion of the compressed output chunk available can take. For example, is it possible for the number of the non-zero bytes to be 10 and the number of bits available in the data portion of the compressed output chunk to be 128 bits? If it is possible, the specification describes that determining the available bits is performed by division, i.e., 128/10 = 12 remainder 8. It is unclear how the non-zero bytes of data can be truncated into 12 bits of bits of data. Claims 9 and 15 recite similar limitations and are rejected for the same reasons. Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence. Claims 10-11 inherit the same deficiency as claim 9 by reason of dependence. Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence.

Claim 8 recites “the compressed output chunk of data”. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether this is to be interpreted as the compressed chunk of data or as a compressed output chunk of data”. Claims 9-14 inherit the same deficiency as claim 8 by reason of dependence.
Claim 11 recites “the compressed output chunk”. There is insufficient antecedent basis for the limitation in the claim. Antecedent basis is provided for “the compressed output chunk of data”. Therefore, it is unclear whether this is to be interpreted as the compressed chunk of data or a compressed output chunk. Claim 12 recites a similar limitation and is rejected for the same reason.
Claim 12 recites “the number of additional bits” in line 2. There is insufficient antecedent basis for the limitation in the claim. The number of additional bits is introduced in claim 11, however, claim 12 depends on claim 8. Perhaps applicant may want to amend claim 12 to depend on claim 11 instead.
Claim 18 recites “a neural network processor” in line 2. It is unclear whether the recited neural network processor is the same or a different neural network processor recited in claim 15. If they are the same, perhaps applicant may want to recite “the neural network processor”. If they are different, perhaps applicant may want to recite “a second neural network processor” instead for clarity. Claims 19-20 inherit the same deficiency as claim 18 by reason of dependence.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “wherein the compression unit is further configured to store the non-zero bytes in the uncompressed chunk of data in the data portion of the compressed chunk of data without truncation if the number of non-zero bytes in the uncompressed chunk of data is less than or equal to a number of bytes in the data portion of the compressed chunk of data”. The claim fails to include all the limitations of claim 9 because claim 10 recites not performing truncation, however, claim 9 requires “truncating” the non-zero bytes in the uncompressed chunk of data to the determined number of bits.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection discussed above. Additionally, claim 10 would be allowable if rewritten to overcome the 35 U.S.C. 112(d) rejection discussed above
The following is a statement of reasons for the indication of allowable subject matter:
Pool (US-PGPUB 2019/0081637 A1) discloses a method for compressing a data set comprising receiving the uncompressed data set, generating the compressed data by representing the data using a compression mask to represent which values contain a zero or non-zero value then removing the data with zero values. The compressed data are then outputted for storage in memory or transmitted to a device requesting the compressed data (Fig. 2). Further, Pool discloses the data set is a neural network data set and the data in the data set are INT8 binary data. Further, Pool discloses a decompression method in Fig. 3 to decompress the data compressed using the compression method in Fig. 2. Further, Pool discloses that the compression method is implemented using an encoder in a cache controller and the decompression is implemented using a decoder in the cache controller as shown in Fig. 7.  However, Pool does not explicitly teach or suggest “determining, based on the number of non-zero bytes in the uncompressed chunk of data, a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, and truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits” as recited in claim 1 and 15. Furthermore, since Pool fails to teach the compression algorithm of claim 1, Pool fails to teach “determine, based at least in part on the number of non-zero bytes, a number of bits used to store truncated non-zero bytes in the data portion of the compressed output chunk of data, and insert a truncated non-zero byte from the corresponding position in the data portion of the compressed chunk of data into a corresponding position in the decompressed chunk of data and a number of zero bits equivalent to a number of bits truncated during compression of the compressed chunk of data as recited in claim 8.
Rhu et al. (NPL – “Compressing DMA Engine: Leveraging Activation Sparsity for Training Deep Neural Networks”) discloses a compression algorithm called zero-value compression (ZVC) which includes generating a generating a mask portion of the compressed output where the mask portion a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, and truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits” as recited in claim 1 and 15. Furthermore, since Rhu fails to teach the compression algorithm of claim 1, Rhu fails to teach “determine, based at least in part on the number of non-zero bytes, a number of bits used to store truncated non-zero bytes in the data portion of the compressed output chunk of data, and insert a truncated non-zero byte from the corresponding position in the data portion of the compressed chunk of data into a corresponding position in the decompressed chunk of data and a number of zero bits equivalent to a number of bits truncated during compression of the compressed chunk of data as recited in claim 8.
Huang (US-PGPUB 2017/0293659 A1) discloses a system and method for mask-based compression of a sparse matrix shown in Figures 2 and 3 and described in paragraphs [0108-0109]. The method includes receiving a matrix of values, examining the matrix by traversing each element to determine zero and non-zero elements. If the value of an element in the matrix is 0 a corresponding a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, and truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits” as recited in claim 1 and 15. Furthermore, since Huang fails to teach the compression algorithm of claim 1, Huang fails to teach “determine, based at least in part on the number of non-zero bytes, a number of bits used to store truncated non-zero bytes in the data portion of the compressed output chunk of data, and insert a truncated non-zero byte from the corresponding position in the data portion of the compressed chunk of data into a corresponding position in the decompressed chunk of data and a number of zero bits equivalent to a number of bits truncated during compression of the compressed chunk of data as recited in claim 8.
Zalik et al. (US-PGPUB 2012/0124113 A1) discloses a method compressing input values comprising receiving an input stream of values, separating the values into a string of bytes, eliminating the zero bytes, and assembling the non-zero bytes into a byte-stream, and outputting the byte streams along with the description of bytes (Fig. 12). However, Zalik does not explicitly teach or suggest “determining, based on the number of non-zero bytes in the uncompressed chunk of data, a number of bits in the data portion of the compressed output chunk available to store truncated non-zero bytes of the uncompressed chunk of data, and truncating the non-zero bytes in the uncompressed chunk of data to the determined number of bits” as recited in claim 1 and 15. Furthermore, since Zalik fails to teach the compression algorithm of claim 1, Zalik fails to teach “determine, based at least in part on the truncated non-zero bytes in the data portion of the compressed output chunk of data, and insert a truncated non-zero byte from the corresponding position in the data portion of the compressed chunk of data into a corresponding position in the decompressed chunk of data and a number of zero bits equivalent to a number of bits truncated during compression of the compressed chunk of data as recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182